Citation Nr: 0941612	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-27 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, inter alia, denied 
the Veteran's claim seeking entitlement to a TDIU due to 
service-connected disabilities.

In April 2008, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

In August 2009, following the RO's issuance of its August 
2009 supplemental statement of the case, the Veteran and his 
spouse submitted statements which repeated their earlier 
assertions that the Veteran is unable to work.  The Board 
finds that it is not necessary to remand the case for RO 
consideration of these statements, because they are 
essentially duplicative of prior statements already 
considered by the RO.  38 C.F.R. § 20.1304(c) (2009).

Similarly, in August 2009, the Veteran submitted copies of an 
application for a disabled person's parking permit; a July 
2009 report by the VA Office of Inspector General (OIG) of 
the Office of Healthcare Inspections (OHI), finding that no 
allegations of substandard care at the VA Medical Center 
(VAMC) at which he had his compensation and pension 
examinations were substantiated; a June 2004 finding by the 
Office of Disability Determinations that the Veteran was not 
disabled as of December 2001; an assertion that VA should 
obtain competent lay evidence about his case from the 
President of the United States, two United States Senators, 
the Governor of the State of Florida, the Attorney General of 
the State of Florida, and two Florida State Senators, as well 
as from his wife (who had already submitted a statement); and 
a partial copy of his August 2009 supplemental statement of 
the case.  Pursuant to 38 C.F.R. § 20.1304(c), the Board need 
not refer such material to the RO for review, because it is 
either not pertinent evidence or not additional evidence.  
Evidence is not pertinent if it does not relate to or have a 
bearing on the appellate issue or issues.  The parking 
application is not pertinent to the Veteran's claim for TDIU 
because it contains no evidence that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  The OIG report is 
not pertinent to the Veteran's claim for TDIU because it 
found no evidence of substandard care at the Veteran's VAMC, 
and contains no evidence that the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  The June 2004 finding by the 
Office of Disability Determinations that the Veteran was not 
disabled as of December 2001 likewise contains no evidence 
that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  The Veteran's request that VA obtain 
lay statements from the President of the United States and 
others is not evidence of any kind, and is further discussed 
infra with respect to VA's duty to assist.  Finally, although 
the RO's August 2009 supplemental statement of the case does 
relate to or have a bearing on the Veteran's claim for TDIU, 
it has already been viewed by the RO, and is therefore not 
"additional evidence" under a plain reading of 38 C.F.R. § 
20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran has reported that he has completed four years 
of college and that he has work experience in sales as 
manager and director.

2.  Service connection is currently established for headaches 
associated with degenerative disc disease of the cervical 
spine, with limitation of motion, rated as 50 percent 
disabling; degenerative disc disease of the cervical spine, 
with limitation of motion, rated as 30 percent disabling; 
degenerative disc disease of the lumbosacral spine with 
limitation of motion, rated as 10 percent disabling; 
radiculopathy of the right upper extremity, rated as 10 
percent disabling; and radiculopathy of the left upper 
extremity, rated as 10 percent disabling.  The Veteran's 
combined evaluation is thus 80 percent disabling.

3.  The Veteran's service-connected disabilities are not of 
such severity as to render him unable to obtain or maintain 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 3.340, 3.341, 4.15, 4.16, 4.18 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

An April 2008 letter, provided to the Veteran before the 
August 2009 supplemental statement of the case, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his claim for TDIU, what VA would do and 
had done, and what evidence he should provide.  The April 
2008 letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in a letter dated April 2008.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained, or made reasonable attempts to obtain, all relevant 
evidence identified by the Veteran.  The Veteran's service 
treatment records, VA treatment records, and available 
private treatment records have been obtained.

As noted above, in an August 2009 statement, the Veteran 
requested that VA contact certain "lay individuals that 
[sic] have pertinent information regarding the mis-handling 
of Disabled American Veterans and their records."  His list 
included the Veteran's spouse, the President of the United 
States, two United States Senators, a Governor, a State 
Attorney General, and two State Senators.  Because the 
Veteran is not represented by the organization, Disabled 
American Veterans, any alleged mishandling of their records 
is irrelevant to the Veteran's claim.  Alternatively, even if 
the Veteran was referencing American Veterans who are 
disabled, and not the Veterans' Service Organization of that 
name, VA still has no duty to obtain said records in this 
case.  Absent an allegation that the Veteran or his 
particular records have been mishandled, and an explanation 
of why the named individuals would have such knowledge, VA 
finds no reason to believe that statements by those 
individuals (other than the Veteran's spouse) would be 
relevant to his claim.  VA's duty to assist claimants in 
obtaining evidence from within or outside a Federal 
department or agency is limited to relevant records.  
38 C.F.R. § 3.159(c)(1), (2) (2009).  It is the Veteran's 
responsibility to show, at a minimum, that any records which 
he asks VA to obtain would be relevant to his claim.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996) (the duty to assist in 
the development and the adjudication of a claim is not a one-
way street); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board notes that the Veteran's spouse has submitted 
multiple statements to VA, which are of record.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2009).  The Veteran was provided with VA 
examinations of his spine in February 2009, and of his 
neurological condition in March 2009,  in order to determine 
whether he is employable.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.


Analysis

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total (100 percent), 
when the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service-
connected disability, it shall be ratable as 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a).  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

The Veteran currently has the following service-connected 
disabilities:  headaches associated with degenerative disc 
disease of the cervical spine, with limitation of motion, 
rated as 50 percent disabling; degenerative disc disease of 
the cervical spine, with limitation of motion, rated as 30 
percent disabling; degenerative disc disease of the 
lumbosacral spine with limitation of motion, rated as 10 
percent disabling; radiculopathy of the right upper 
extremity, rated as 10 percent disabling; and radiculopathy 
of the left upper extremity, rated as 10 percent disabling.  
The Veteran's combined evaluation is thus 80 percent 
disabling.  Because the Veteran has at least one disability 
ratable at 40 percent or more, and sufficient additional 
disabilities to bring the combined rating to 70 percent or 
more, the Veteran meets the percentage requirements set forth 
in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  

In the present appeal, the Veteran has submitted some 
evidence showing that he is unable to work; however, the 
Veteran has not submitted sufficient credible evidence to 
show that his claimed inability to work is attributable to 
one or more of his service-connected disabilities.  The 
Veteran initially claimed TDIU in May 2004.  In July 2004, 
the Veteran asserted that he is unable to work because of 
continual pain and confusion, constant pain when sitting or 
standing, and an inability to concentrate due to back pain 
and chronic headaches.  In January 2007, the Veteran asserted 
that he has been unable to work since 2001 due to his 
disabilities, and that he has been unable to actively search 
for employment; he stated that his conditions leave him 
incapacitated and unable to leave his home without any 
forewarning.  Also in August 2009, the Veteran stated that 
the only way for him to eliminate his headaches is to take 
medication and go to sleep.  He also asserted that he 
requires the use of a wheelchair in order to travel for 
distance.  The Veteran also stated that he was exposed to 
Agent Orange while unloading planes at McDill Air Force Base 
(AFB) and Avon Park, but he does not explain what effect, if 
any, that has on his disability profile, and he does not 
claim any disabilities as a result of that alleged exposure.

The Veteran's December 2004 Social Security Administration 
(SSA) disability determination shows that he was not found to 
have either a primary or secondary diagnosis.

Reports of VA and private treatment records reflect that the 
Veteran has the service-connected disabilities listed above, 
as well as diagnoses of such non-service-connected conditions 
as bipolar disorder (see, e.g., February 2009 VA treatment 
record); memory problems related to bipolar disorder (see, 
e.g., May 2004 VA treatment record); and status-post coronary 
bypass surgery (see, e.g., June 2008 VA treatment record).

The Veteran's VA and private treatment records also reflect 
significant discrepancies in the information provided by the 
Veteran.  In October 2002, J. Greenberg, M.D., evaluated the 
Veteran for a fall down some steps, in which he brushed and 
twisted his head on a banister.  Despite the Veteran's car 
accident in service, which resulted in his service-connected 
back disability, Dr. Greenberg noted that the Veteran 
"denie[d] any prior head, back or neck injuries" in October 
2002.  Similarly, in a January 2009 VA treatment record, a VA 
physician noted that the Veteran told her that he "does 
radio evangelism shows and....paints pictures regularly."  It 
is unclear whether the Veteran, who has a Doctorate in 
Divinity, does this work on a paid or volunteer basis.  The 
Veteran also told the VA physician that he was not in pain 
during the interview, although he reported having severe 
daily headaches at other times.  In February 2009, another VA 
clinician noted that the Veteran did not complain of physical 
pain during the evaluation.

As noted in the Board's April 2008 remand, the Veteran has 
submitted the results of a January 2005 evaluation by his 
private physician, E. M. Gutman, M.D., who stated that he 
does not feel that the Veteran is capable of gainful 
employment based on his service-connected degenerative 
musculoskeletal conditions.  However, three factors prevent 
the Board from granting the Veteran's claim for TDIU benefits 
on the basis of Dr. Gutman's evaluation.  First, Dr. Gutman 
identifies himself as a specialist in psychiatric medicine, 
but his opinion that the Veteran is incapable of gainful 
employment is based on his evaluation of the Veteran's 
musculoskeletal disabilities, which fall outside of the realm 
of psychiatry.  Where, as here, the Board is evaluating the 
competence of a medical opinion, it may consider the 
physician's expertise.  Black v. Brown, 10 Vet. App. 279, 284 
(1997); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Second, 
Dr. Gutman's statements regarding the Veteran's history 
contain inaccuracies.  Specifically, on page two of his 
report, Dr. Gutman states that the Veteran originally had a 
12 percent disability rating, and had a 70 percent disability 
rating at the time of his examination.  The Board finds that, 
based on a September 1986 rating decision, the Veteran 
originally had a 20 percent disability rating, and that, 
based on the then-current November 2004 rating decision, the 
Veteran had a 60 percent disability rating.  Third, although 
Dr. Gutman states that the Veteran is not capable of securing 
and following a substantially gainful occupation, he also 
states at page six of his report that the Veteran does 
conduct inspections of his real estate properties, and 
collects the rent payments therefrom.  The Veteran's self-
employment in property management is one more factor 
suggesting that TDIU should not be granted on the basis of 
Dr. Gutman's opinion.  Because Dr. Gutman's opinion is based 
on inaccurate factual premises, it has less probative value 
than the other medical evidence of record.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); see also Winsett v. West, 
11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(the Board can value one medical opinion over another, as 
long as a rational basis is given.)

In February 2009, a VA examiner evaluated the Veteran's spine 
in order to determine whether he is employable.  The VA 
examiner reviewed the claims file.  The examiner noted that 
the Veteran reported that he last worked approximately six 
years ago (2003), and stopped working because he was finding 
it more difficult to drive an automobile, because he is 
unable to turn his neck to the necessary degree.  The Veteran 
stated that he did not want to take an office job.  The 
Veteran reported that he used a walker or a cane, but he did 
not have either of these with him at the examination.  The 
Veteran also reported that he could dress and undress, but 
that he has trouble with his shoes because of his back pain.  
The examiner noted that there were no reports of 
incapacitating episodes for the Veteran's neck or back during 
the past 12 months.  On examination, the examiner noted that 
the Veteran showed no evidence of acute pain, and appeared to 
be in a reasonable state of health.  The examiner also noted 
that the Veteran was sitting in a chair for most of the 45 
minute examination, and was able to handle this without any 
apparent discomfort; for example, he did not need to move 
around or find a new position to alleviate any pain.  The 
Veteran had cervical spine flexion from 10 to 40 degrees; 
extension from 10 to 15 degrees; lateral rotation to 15 
degrees, bilaterally; and lateral flexion to 10 degrees, 
bilaterally, all without evidence of pain, weakness, 
incoordination, or instability.  There was a slight reduction 
of normal cervical lordosis.  The Veteran had lumbar spine 
flexion from 10 to 60 degrees; extension to 0 degrees; 
lateral rotation from 0 to 35 degrees, bilaterally; and 
lateral flexion (misstated as lateral rotation) from 0 to 20 
degrees, bilaterally, all with pain but without evidence of 
weakness, incoordination, or instability.  X-rays of the 
cervical spine revealed lower third degenerative joint 
disease (DJD) that was more severe at C5-C6.  There was 
minimal encroachment of the foramen as seen in the oblique x-
rays.  The neck was therefore characterized as mild to 
moderate DJD, especially at the C5-C6 level.  X-rays of the 
lumbar spine showed mild DJD at the L4, L5, and S1 level with 
no evidence of encroachment of the intervertebral foramina.  
The examiner diagnosed the Veteran with degenerative disc 
disease of the lumbar and cervical spine.  The examiner 
opined that the Veteran has legitimate difficulty driving an 
automobile; however, he also opined that the Veteran's 
condition should not prevent him from performing an office-
type occupation, and that the Veteran has the educational 
background to succeed in this.  The examiner noted that the 
effect of the Veteran's service-connected migraine headaches 
on his employability would be evaluated separately.

In March 2009, a VA examiner evaluated the Veteran's 
neurological status in order to determine whether he is 
employable.  The VA examiner reviewed the claims file.  The 
examiner noted that the Veteran reported having daily 
headaches which last anywhere from hours up to five days.  
The Veteran also reported that his headaches are associated 
with photophobia and phonophobia, and he wore sunglasses to 
the examination so that the lights would not worsen his 
headaches.  The Veteran also reported that he has constant 
numbness on his upper right leg and upper right forearm; the 
examiner noted that "even though this numbness is constant 
in these areas, he relates the numbness to his headaches."  
In contrast to his statements a month earlier to the VA 
examiner of his spine, the Veteran reported to the VA 
neurological examiner that he requires his wife's help to get 
dressed, including to put on his shirt, jacket, shoes, and 
socks.  In contrast to the finding by a February 2009 VA 
clinician that the Veteran did not complain of physical pain, 
the Veteran told the VA neurological examiner that he has had 
constant pain in his neck and lower back for 15 years.  The 
VA neurological examiner referenced a January 2006 cardiology 
note in which the Veteran reported being able to do routine 
housework, and walk more than a half mile a few times per 
week.  The neurological examiner noted that the Veteran had a 
history of colonic polyps, peptic ulcer disease, 
hypertension, carpal tunnel syndrome, migraine headaches, 
cervicalgia, tobacco use disorder, bipolar illness, coronary 
artery disease, low back pain, and diabetes.  The 
neurological examiner found that "there are various events 
in the Claims file that are not consistent with his present 
historical accounts."

With respect to his conclusions, first, the neurological 
examiner found it "even more likely" that the Veteran's 
headaches are "rebound headaches due to medication 
overuse," and concluded that "he is as likely as not to be 
disabled by his headaches and therefore unable to gain 
employment due to his headaches."

Second, the examiner diagnosed the Veteran with neck pain and 
shoulder and arm numbness and arm weakness, particularly on 
the right.  However, he also opined that the Veteran's "exam 
is remarkable in that he has excellent bulk and no clear 
evidence of atrophy anywhere.  This is surprising given the 
amount of pain and limits on activities of daily living 
professed by the patient.  His exam is complicated by pain 
and give-away weakness or lack of effort."  The examiner 
recommended "determining if malingering is a factor by 
observing the patient in his home setting."  Finally, he 
opined that, "given the impossibility of objectively ruling 
out any possibility for cervical spine disease or another 
musculoskeletal condition resulting in severe, disabling neck 
pain, one must conclude that it is as likely as not that the 
patient's neck pain is preventing him from being 
employable."

Third, the examiner diagnosed the Veteran with low back pain, 
and again raised the prospect of further investigations to 
determine whether the Veteran was malingering.  He concluded 
that, "without this kind of evidence [i.e., of malingering,] 
it is as likely as not that the patient's low back pain is 
preventing him from gaining employment."

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA clinicians and 
examiners are so qualified, their medical opinions constitute 
competent medical evidence.

The Veteran's headaches cannot qualify him for a TDIU, either 
on their own or as one part of the Veteran's disability 
profile, because, as the March 2009 VA neurological examiner 
determined, those headaches were most likely caused by the 
Veteran's own medication overuse.  Pursuant to 38 C.F.R. 
§ 4.17a, a permanent and total disability rating under the 
provisions of 38 C.F.R. § 4.16 is precluded in this case by 
reason of the coexistence of misconduct disability, because 
the Veteran has neither a 100 percent disability rating, nor 
such other disabilities as would render the average person 
unable to secure or follow a substantially gainful 
occupation.

The Veteran's cervical spine disability (to include DJD, neck 
pain, shoulder and arm numbness, and arm weakness) and lumbar 
spine disability (to include DJD and low back pain) cannot 
qualify him for a TDIU, either on their own or as part of the 
Veteran's disability profile.  As noted above, the Board can 
value one medical opinion over another, as long as a rational 
basis is given.  Winsett, supra.  Here, the Board finds that 
the February 2009 VA examiner's opinion that the Veteran can 
work is entitled to greater probative weight than the other 
opinions of record, including the March 2009 VA examiner's 
opinion that he cannot, because the former relied upon 
objective testing of the range of motion of the Veteran's 
cervical and thoracic spine, and the latter relied to a 
greater degree upon the Veteran's own reported history, which 
is contradicted by more credible evidence in the record.

The Board may not disregard a medical nexus opinion solely on 
the rationale that the medical opinion was based on an 
uncorroborated history given by the Veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  However, the Board may 
reject a medical opinion because other facts in the record 
contradict the facts provided by the Veteran that formed the 
basis for the opinion.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  In this case, the March 2009 examiner based his 
opinion on the Veteran's reported history of severe, 
disabling neck and low back pain.  However, the Veteran's 
descriptions of the severity and frequency of his neck and 
low back pain are contradicted by numerous findings in the 
record.  First, the Veteran told the March 2009 VA examiner 
that his pain is so severe that he requires his wife's help 
to get dressed, including to put on his shirt, jacket, shoes, 
and socks; by contrast, he told the February 2009 VA examiner 
that he could dress and undress, but has trouble with his 
shoes.  Because the February 2009 orthopedic examiner, based 
on his medical specialty and his opportunity to measure the 
Veteran's range of motion, was better able to assess the 
Veteran's contentions regarding his ability to dress, the 
Board finds that the Veteran's representations to him 
regarding his ability to dress are more credible than his 
contrary representations to the March 2009 neurological 
examiner.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(determinations of the credibility of the Veteran's reported 
history are within the province of the Board); see also Wood 
v. Derwinski, 1 Vet. App. 190 (1991); Smith v. Derwinski, 1 
Vet. App. 235, 237-38 (1991) (the Board has a duty to assess 
the credibility of the evidence of record).  Second, the 
Board finds the February 2009 VA treating clinician's note 
that the Veteran did not complain of any physical pain more 
credible than the Veteran's contrary representation to the 
March 2009 VA examiner that he has had constant pain in his 
neck and lower back for 15 years.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (observing that, although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate; statements 
made to clinicians for purposes of diagnosis and treatment 
are exceptionally trustworthy because the declarant has a 
strong motive to tell the truth in order to receive proper 
care).  Third, the Board finds the March 2009 examiner's 
findings that the lack of atrophy in the Veteran's neck 
muscles was "surprising" given his professed pain and 
limits on activities of daily living; that the examination 
was complicated by "give-away weakness or lack of effort" 
from the Veteran; and that "there are various events in the 
Claims file that are not consistent with [the Veteran's] 
present historical accounts" all show that the facts 
provided by the Veteran, which formed the basis of the March 
2009 examiner's opinion, are contradicted by the examiner's 
observations.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the credibility 
of evidence in light of its own inherent characteristics and 
its relationship to other items of evidence).  Consequently, 
the Board finds that the February 2009 VA examiner's opinion 
that the Veteran can work is entitled to greater probative 
weight.  See Winsett, supra.

The February 2009 VA examiner's opinion is further supported 
by a January 2009 VA treating clinician's finding that the 
Veteran currently does radio evangelism shows, and paints 
pictures regularly.  Although there is no indication that the 
Veteran is currently employed in those fields, his statement 
to a treating clinician that he is able to engage in such 
activities supports the February 2009 examiner's conclusion 
that the Veteran has the ability to perform in a 
substantially gainful occupation notwithstanding his service-
connected disabilities.  See Rucker, supra.

The Board also finds that the February 2009 VA examiner's 
opinion that the Veteran can work is entitled to greater 
probative weight than the statements by the Veteran and his 
spouse that he cannot, based on the examiner's superior 
medical education and expertise.  See Winsett and Guerrieri, 
supra.

The preponderance of the evidence is against the award of 
TDIU; it follows that the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.


ORDER

A TDIU due to service-connected disabilities is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


